DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a nanocarrier  (or a nandrug formulation or a pharmaceutical composition)comprising: 
a. a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; and 
b. a therapeutic agent selected from 1,25-Dihydroxyvitamin D3 (aVD), rapamycin, and celastrol, 
classified in A61K47/60 and A61K47/64 and one of various classes, dependent on the therapeutic agent, b: A61K31/593 for aVD, or A61K31/436 for rapamycin, or A61K31/192 for celastrol.
II. Claims 17-18, drawn to a method of treating an inflammatory condition comprising administering a pharmaceutical composition comprising the nanocarrier of claim 1 and one or more pharmaceutically acceptable excipients, classified in A61K47/60 and A61K47/64 AND one of various classes, dependent on the therapeutic agent, b: A61K31/593 for aVD, or A61K31/436 for rapamycin, or A61K31/192 for celastrol; AND A61P29/00 (or alternate classes, dependent on the specific inflammatory condition treated).

s 19-23, drawn to a method of preventing transplantation rejection comprising administering a nanodrug formulation comprising the nanocarrier of claim 1, wherein the nanocarrier is an aqueous core polymersome and the therapeutic agent is rapamycin, classified in A61K47/60 and A61K47/64 AND one of various classes, dependent on the therapeutic agent, b: A61K31/593 for aVD, or A61K31/436 for rapamycin, or A61K31/192 for celastrol; AND A61P41/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II (or III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, as evidenced by differences between II and III processes.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect; i.e., treating an inflammatory condition v. preventing transplantation rejection.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
This application contains claims directed to the following patentably distinct species 
If Group I is elected, Applicant must further elect under each of (i) & (ii):
(i) a single therapeutic agent:
(i-a) 1,25-Dihydroxyvitamin D3 (aVD), (A61K31/593, claim 1);
(i-b) rapamycin (A61K31/436, claim 1), or 
(i-c) celastrol (A61K31/192, claim 1);
(ii) the nanocarrier comprises:
(ii-a) a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; the therapeutic agent elected under (i) and a targeting ligand (claim 2); if elected, specify a single disclosed targeting ligand (e.g., a P-D2 peptide comprising SEQ ID NO:1, a PEG spacer and a palmitoleic acid lipid tail, claims 4, 5, 7; Figure 1B)
(ii-b) a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; 1,25-Dihydroxyvitamin D3 and a P210 peptide (e.g., SEQ ID NO:2; [00173], claim 10, 11) (must correspond to (i-a) elected above); or
(ii-c) a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; and the therapeutic agent elected under (i), not including (ii-a)-(ii-b) (claim 1).
OR
If Group II is elected, Applicant must further elect under each of (i) & (iii):

(i-a) 1,25-Dihydroxyvitamin D3 (aVD), (A61K31/593, claim 1);
(i-b) rapamycin (A61K31/436, claim 1), or 
(i-c) celastrol (A61K31/192, claim 1);
(iii) a single inflammatory condition (claim 18):
(iii-a) atherosclerosis,
(iii-b) arthritis, or
(iii-c) inflammatory bowel disease.
OR
If Group III is elected, Applicant must further elect under (iv):
(iv) a single transplantation rejection:
(iv-a) cell transplantation rejection (claim 20),
(iv-b) tissue transplantation rejection (claim 20), 
(iv-c) organ transplantation rejection (claim 20), or
(iv-d) islet transplantation rejection (claim 21).
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics thereof; each therapeutic agent, (i) corresponds to a unique compound, with a unique structure, having different chemical and physical properties, a unique classification, and requires a unique method of making; each nanocarrier, (ii), corresponds to a unique combination of ingredients, having unique chemical and physical properties; each inflammatory condition, (iii), corresponds to a unique condition/disease, corresponding to a unique patient population; each transplantation rejection, (iv) corresponds to a unique type of transplantation being rejected. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 16, 17, 18, 19, 20 are generic.

The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611